Citation Nr: 0433931	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-18 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for demyelinating 
polyneuropathy.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for chronic back 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from February 1979 to October 1981.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
January 1996 rating decision of the Waco, Texas Regional 
Office (RO) that denied claims of service connection for 
demyelinating polyneuropathy and a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for back 
disability secondary to a September 1990 lumbar puncture 
performed at the VA Medical Center in Alexandria, Louisiana.  
During the pendency of the appeal, the veteran moved and his 
claims file was transferred to the RO in New Orleans, 
Louisiana.  In July 1998, the Board remanded the appeal for 
additional development.  In August 1999, the Board denied the 
claims of entitlement to service connection for demyelinating 
polyneuropathy and entitlement to service connection for a 
back disorder under 38 U.S.C.A. § 1151.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2000, the veteran's 
representative and the VA Office of General Counsel filed a 
joint motion to vacate the prior Board determination.  By 
Order dated in December 2000, the Court granted the joint 
motion, vacated the Board's August 1999 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  In September 2001, June 2003, and 
again in August 2004, the Board remanded the appeal for 
additional development. 

This matter also comes before the Board from a March 2002 
rating decision that denied entitlement to service connection 
for peripheral neuropathy. 

Initially, the Board notes that our August 2004 remand listed 
one of the issues before us a claim of entitlement to service 
connection for hepatitis C.  This issue was remanded for the 
issuance of a statement of the case.  The remand also 
specifically notified the veteran and the RO that this issue 
was only to be returned to the Board if the veteran 
thereafter perfected his appeal.  While in remand status, the 
veteran did not perfect his appeal.  Therefore, because this 
issue in not in appellate status, no further action is need 
be undertaken by the Board.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that demyelinating polyneuropathy was caused 
by military service.

2.  The preponderance of the competent evidence of record is 
against finding that alleged peripheral neuropathy was caused 
by military service.

3.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a back 
disability caused or aggravated by a spinal tap performed at 
a VA Medical Center in Alexandria, Louisiana in September 
1990.


CONCLUSIONS OF LAW

1.  The veteran's demyelinating polyneuropathy was not 
incurred in or aggravated by military service and it may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by military service and it may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

3.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a back disorder, claimed as a residual of a spinal 
tap performed at a VA Medical Center in Alexandria, Louisiana 
in September 1990, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In November 2001, March 2002, June 2003, and August 2004 
letters, as well as the July 1998, September 2001, June 2003, 
and August 2004 remands, VA notified the veteran of the 
evidence needed to substantiate his claims.  In the above 
letters and remands, VA notified the claimant that he was 
responsible to support his claims with appropriate evidence.  
He was also informed that VA would obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding treatment for his disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised of the 
VCAA in the December 2000 United States Court of Appeals for 
Veterans Claims (Court) order, September 2001 remand, and 
August 2004 letter.  Therefore, the Board finds that the duty 
to notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA obtained and associated 
with the record the veteran's service medical records and all 
identified post-service VA treatment records, including all 
of his records from the Alexandria and Shreveport VA Medical 
Centers (VAMCs) which records included all his records 
surrounding the September 1990 spinal tap at the Alexandria 
VAMC. 

As to the search for additional records undertaken by VA and 
referenced in the September 2001 and June 2003 remands, the 
Board notes that the Shreveport VAMC, in April 2002, notified 
the RO that they did not have treatment records for the 
veteran dated from July 1995 to November 1996.  Thereafter, 
in reply to the RO's request for authorization to obtain Dr. 
Herbert Nesom's records, the veteran notified the RO, in June 
2003, that he had never been treated by Dr. Nesom.  Likewise, 
in reply to the RO's request for additional treatment records 
of the veteran, dated from 1981 to 1991, from the Alexandria 
and Shreveport VAMCs, the VAMCs notified the RO, in June, 
July, and August 2003, that they did not have any other 
records of his.  Next, a review of the record on appeal shows 
that that the veteran, in reply to VA's requests for 
information regarding employment examinations and Workmen's' 
Compensation claims, stated in a March 2002 statement that no 
such records exist.  As to Social Security Administration 
(SSA) record, while the record showed some records from the 
SSA, the SSA, in reply to the RO's numerous requests for the 
veteran's records, reported in July 2002 and November 2003 
statements that they did not have any other records of the 
veteran.  Furthermore, in September 2002, March 2003, and May 
2004 statements to the RO, the veteran reported that he had 
no additional information to file in support of his claims.  

A review of the record on appeal also shows that the veteran 
not only had an opportunity to testify at two hearings but 
when offered a third opportunity to testify at a hearing 
following the August 2004 remand, failed to reply to the RO's 
August 2004 request to clarify this hearing request.  

Furthermore, the record shows that VA provided the veteran 
with VA examinations and/or obtained a medical opinion in 
order to ascertain the origins or etiology of his claimed 
disabilities.  See VA examinations dated in July 1995, July 
2000, September 2002, October 2002 with addendum dated in 
January 2003, and September 2003 with addendum dated in 
November 2003; and VA medical opinion dated in September 
2004.

The record also shows that the appellant was advised in the 
January 1996 and March 2002 rating decisions, March 1996 and 
February 2003 statement of the cases, and March 1997, 
February 2003, December 2003, May 2004, and October 2004 
supplemental statements of the case as well as the remands, 
of what evidence had been requested, received, and/or not 
received.

Accordingly, the Board finds that all available and 
identified evidence has been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the Board finds that there is no evidence of harm to 
the veteran because VA failed to provide an adequate VCAA 
notice until after the adverse rating decisions.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
respect, the veteran was given numerous opportunities to 
submit evidence after the RO notified him of what evidence 
was necessary to substantiate his claims, and the appellant 
thereafter filed and/or the RO obtained additional records.  
Hence, the Board finds that the appellant was not prejudiced 
by VA's failure to issue VCAA letters until after the rating 
decisions at issue.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a), the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Service Connection Claims

The veteran claims that his demyelinating polyneuropathy and 
peripheral neuropathy were caused by his military service.  
In the alternative, it is alleged that the veteran's 
peripheral neuropathy was caused by his exposure to Agent 
Orange when he served in the Republic of Vietnam.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Additionally, when adjudicating claims of service connection 
due to alleged herbicide exposure (including Agent Orange), 
VA must also consider presumptive service connection under 
38 C.F.R. § 3.307 for the disease process enumerated at 
38 C.F.R. § 3.309(e) (2003).

Moreover, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Because adjudication of both claims must include 
consideration of the claim on a theory of direct service 
incurrence under 38 C.F.R. § 3.303, the Board will look at 
direct service incurrence first.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board notes that the record shows the 
veteran being diagnosed with demyelinating polyneuropathy 
beginning in September 1990.  See VA hospitalization summary 
for the period from September to October 1990.  VA treatment 
records thereafter show the veteran's continued complaints, 
diagnoses, or treatment for this disability.

Similarly, the record shows the veteran being diagnosed with 
peripheral neuropathy in December 1991, along with a few 
subsequent diagnoses of this disorder.  See letter from 
Tuncay Ertan, M.D., dated in December 1991; private treatment 
record dated in April 1996; VA treatment record dated in June 
1999; and Agent Orange letter dated in June 2001.

However, service medical records, including a September 1981 
separation examination, were negative for complaints, 
diagnoses, or treatment related to neuropathies.  

Moreover, the record on appeal does not include competent 
medical opinion evidence showing a medical link between 
currently diagnosed neuropathies and the veteran's military 
service.  In fact, VA examiners who were provided the correct 
information regarding the veteran dates of service and post-
service medical history were uniform in finding that no such 
relationship existed.

As to demyelinating polyneuropathy, both the October 2002 
peripheral nerve examiner and the September 2003 VA examiner 
opined that it was possible that the veteran's demyelinating 
polyneuropathy was due to his military service based on the 
appellant's claim that he separated from military service in 
1989 (not October 1981 as reflected in his service personnel 
records) as well as his claim that he first started having 
problems with leg numbness within one year after the alleged 
1989 separation from military service. 

However, in the January 2003 addendum to the October 2002 
peripheral nerve examination, the examiner, after being 
provided the veteran's correct service dates, opined that 
"[t]he patients symptoms of the upper and lower extremities 
started some time in June 1990, and the patient was 
discharged from the service in October 1981.  So, it is 
unlikely that demyelinating polyneuropathy is attributable to 
military service."  

Likewise, in the September 2004 VA medical opinion, the 
examiner opined as follows:

[Question]  Given the fact the veteran 
separated from his last period of 
military service in October 1981, is it 
as least as likely as not that his 
chronic inflammatory demyelinating 
polyneuropathy (CIDP) was caused by 
disease or injury while in military 
service?

Answer:  The patient had flu one month 
prior to presentation of his symptoms.  
The patient's symptoms have no 
relationship to being in the military.  
Being in the military has no relation to 
have flu.  Any viral infection can cause 
flu, and that can led to demyelination of 
the neurons.

[Question]  Given the fact the veteran 
separated from his last period of 
military service in October 1981, is it 
as least as likely as not that his CIDP 
manifested itself to a compensable degree 
within one year[?]

Answer:  There is no relation between 
being in the military and having CIDP.  
There are no causalities with regard to 
CIDP and being in the military.  The 
causality of his [demyelinating 
polyneuropathy] is probably the viral 
infection that led him to have flu and 
cold and runny nose.

[Question]  Was the September 2003 
opinion regarding the origins or etiology 
of the CIDP based on history by the 
veteran or the examiner's independent 
review?  

Answer:  Review of the records does 
suggest that the conclusion of September 
2003 was based on the history the 
examiner obtained from the patient.

[Question]  Was the reference to the word 
"neuropathy" in September 2003 opinion 
meant to describe CIDP or peripheral 
neuropathy?  

Answer:  The reference to the word 
"neuropathy" in September 2003 was 
describing CIDP.  In the neurological 
circle, a lot of neurologists refer [to] 
CIDP as basically neuropathy.

As to peripheral neuropathy, the September 2004 VA medical 
opinion opined contained the following opinions:

[Question]  Does the veteran's medical 
records show that he has current 
diagnosis of peripheral neuropathy?

Answer:  No.  There is no clear 
indication in the patient's record that 
he has peripheral neuropathy.  What the 
patient does have, based on review of his 
record, is that he has chronic 
inflammatory demyelinating 
polyneuropathy, which is still in the 
family of peripheral neuropathy.

[Question]  If the veteran has peripheral 
neuropathy, is it as least as likely as 
not that it was caused by disease or 
injury while in the military?

Answer:  The veteran's neuropathy has no 
relation to being in the military.  Being 
in the military has no causality to 
development of peripheral neuropathy. 

Initially, the Board finds that it will give more weight to 
the January 2003 addendum to the October 2002 peripheral 
nerve examination and the September 2004 medical opinion than 
to the October 2002 peripheral nerve examination nor the 
September 2003 VA examination, because the former were 
prepared after the examiners were provided the veteran's 
correct service dates.

Accordingly, because these examiners opined that the 
veteran's chronic inflammatory demyelinating polyneuropathy 
and/or peripheral neuropathy, if any, were not caused by his 
military service, the Board finds that the claims for service 
connection for these disabilities on a direct bases under 
38 C.F.R. § 3.303 must be denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (to establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred or aggravated there).  

Furthermore, while pertinent laws and regulations provide 
that organic disease of the nervous system will be presumed 
to have been incurred in service if it had become manifest 
within one year of the veteran's separation from service, 
because there is no evidence in the record that medically 
demonstrates that the veteran manifested an organic disease 
of the nervous system within this time period, this 
presumption does not aid the claimant.  38 C.F.R. §§ 3.307, 
3.309.  

As to entitlement to service connection for peripheral 
neuropathy due to alleged herbicide exposure, the Board notes 
that certain veterans who served in Vietnam or in the waters 
off Vietnam during military service are entitled to a 
presumption of exposure to herbicide agents, including Agent 
Orange, provided they have one or more of the diseases 
enumerated in 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii).  Specifically, VA determined that a 
presumption of service incurrence based on exposure to 
herbicides used in Vietnam is not warranted for any condition 
other than those for which VA has found a causative 
association between the condition and such exposure.  In this 
regard, VA has determined that a positive association exists 
between exposure to herbicides and the development of, among 
other conditions, acute and subacute peripheral neuropathy.  
38 C.F.R. §§ 3.307, 3.309.  For purposes of this section, the 
term acute and subacute peripheral neuropathy is defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309, Note 2.

In this regard, the Board notes that, while the veteran 
testified at his September 1996 personal hearing that he 
never served in the Republic of Vietnam, he thereafter 
testified at his June 1999 hearing that he went to the 
Republic of Vietnam on verbal orders.  In all events, the 
Board notes that his service personnel records do not show 
that he ever served in the Republic of Vietnam - his only 
oversea service was in Alaska and Korea.  Additionally, while 
VA acknowledges the fact that some American units stationed 
in Korea were exposed to Agent Orange, the above statutory 
presumptions found at 38 C.F.R. §§ 3.307, 3.309, have not 
been expanded to apply to veteran's who served in Korea with 
those units.  Therefore, because the record does not show 
that the veteran served in the Republic of Vietnam during the 
period enumerated above, the statutory presumptions found at 
38 C.F.R. §§ 3.307, 3.309, do not apply.  

Compensation Benefit under 38 U.S.C.A. § 1151

The veteran and his representative assert that the veteran's 
low back disorder was caused or aggravated by a spinal tap 
performed at a VA Medical Center in Alexandria, Louisiana in 
September 1990.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that since 
the veteran filed his claim in 1992 the provisions of 
38 U.S.C.A. § 1151 have been amended.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to October 
1, 1997, are to be adjudicated under the law as it existed 
previously.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
version of section § 1151 in effect when the veteran filed 
his claim provided, in pertinent part:

[w]here any veteran shall have suffered 
an injury, or an aggravation of an 
injury, as the result of hospitalization, 
medical or surgical treatment, or the 
pursuit of a course of vocational 
rehabilitation under chapter 31 of this 
title, awarded under any of the laws 
administered by the Secretary, or as the 
result of having submitted to an 
examination under any such law, and not 
the result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . [§ 1151 benefits] . . . 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991); See also 38 C.F.R. 
§ 3.358 (1999).

With the above criteria in mind, the Board notes that the 
record shows the veteran underwent a spinal tap at the 
Alexandria VA Medical Center in September 1990.  The record 
on appeal also shows the veteran has a problem with his low 
back disorders various diagnosed as low back pain, lumbar 
strain, chronic thoracolumbosacral strain, and/or 
degenerative joint disease of the lumbar spine.  See, for 
example, VA examinations dated in July 1995, September 2002, 
September 2003, and September 2004.

However, none of the records on appeal includes a medical 
opinion that tends to show that the veteran currently suffers 
from a chronic disability that is a residual of the spinal 
tap at the Alexandria VA Medical Center in September 1990.  
In fact, in reply to the RO's requests for medical opinions 
on this issue, it was specifically opined that it did not.

Specifically, at the July 1995 peripheral nerve examination, 
the examiner opined that "[he] doubts that lower back pain 
is secondary to [the] spinal tap."  Thereafter, the 
September 2002 VA examiner opined that he "cannot definitely 
state that back pain is related to lumbar puncture or any in-
service medical condition . . ."  Next, the October 2002 VA 
examiner opined that it was his ". . . opinion [that] it is 
less likely [lumbar puncture] caused or aggravated back 
disability."  Likewise, the September 2003 VA examiner 
opined that "[i]t does not appear that any of the workup 
done, including a spinal tap, has aggravated or caused his 
disability in any way in his back."  Lastly, the September 
2004 VA examiner, after noting that the veteran's records 
showed he had a spinal tap in September 1990, the veteran 
thereafter complained of upper and lower back pain, and the 
record showed that the appellant complained that the pain was 
worse on rainy and cold days, but was without radiculopathy, 
opined as follows:

[t]he patient complained of low back 
pain, which he attributed to his spinal 
tap of 1990.  This does not fit with the 
history of having had a spinal tap.  If 
the low back pain that he is complaining 
is secondary to spinal tap, the pain 
would not be 'better' during rainy days 
or cold weather, and there is no 
associated radicular pain.  The patient 
has upper and lower back strain and 
bilateral cervical radicular symptoms.  
This may be probably secondary to 
degenerative disease as opposed to being 
secondary to spinal tap.

Therefore, since the uncontradicted medical evidence of 
record shows that the veteran did not suffered an injury, or 
an aggravation of an injury, as the result of the September 
1990 spinal tap at the Alexandria VAMC, the claim for 
benefits under 38 U.S.C.A. § 1151, must be denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's testimony at September 1996 and June 
1999 hearings, his and his representative's written 
statements to the RO, the lay statements filed in support of 
his claims, or the medical text regarding herbicide exposure.  
Moreover, the Board recognizes that the veteran, his 
representative, and the veteran's friends are competent to 
describe visible symptoms or manifestations of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom).  
Nevertheless, they have not been shown to be competent to 
provide a medical nexus evidence.  See, e.g., Bostain v. 
West, 11 Vet. App. 124 (1998); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Espiritu v. Derwinski, supra.  Therefore, 
their testimony and statements have limited evidentiary value 
and the Board will give more weight to the medical opinions 
provided by the July 1995, September 2002, September 2003, 
and September 2004 VA examiners. 

Likewise, as to the medical text, the Board finds that such 
text are too general and inconclusive to establish a 
plausible claim that the peripheral neuropathy was incurred 
in or aggravated by service.  See Mattern v. West, 
12 Vet. App. 222 (1999).

In summary, as the record does not present any competent 
evidence relating the veteran's demyelinating polyneuropathy 
or alleged peripheral neuropathy to military service or 
current low back disorder (i.e., degenerative joint disease 
of the lumbar spine) to treatment at a VAMC in September 
1990, the Board concludes that the probative evidence 
supports the finding that current neuropathies were not 
caused by military service and current back disorder was not 
caused or aggravated by the September 1990 VAMC spinal tap.  
Accordingly, the preponderance of the evidence is against the 
claims for service connection for demyelinating 
polyneuropathy and peripheral neuropathy as well as § 1151 
benefits for a back disorder.  The appeal is denied.


ORDER

Entitlement to service connection for demyelinating 
polyneuropathy is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a chronic back disability, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



